Title: From Thomas Jefferson to William Duane, 7 February 1808
From: Jefferson, Thomas
To: Duane, William


                  
                     Sir 
                     
                     Washington Feb. 7. 08
                  
                  The expectation of your visiting Washington had prevented my returning the letter contained in yours of Jan. 17. till the reciept of that of the 29th. covering Harvey’s. the former gives information meriting attention; for although the cabinet hardly tells it’s own secrets, yet small indications of them sometimes leak out, and it is probable that N. Orleans would be an object in case of war. Congress is engaged in providing a force for defence. I return Harvey’s letter also. I have had similar ones from him & others. the schism there has been long known to me, and I have witheld acting till I could get such information as might be relied on. and even after I had obtained a thorough understanding of it, I still waited in hopes of finding some other place to which Griswold could be sent; for the fact is that he, Abbot, Harvey & a few others have conducted themselves in the most atrocious manner: so as to oblige me to an immediate removal of them. I have observed that they were endeavoring to make use of your paper as a battery against the governor, for I knew some of Griswold’s pieces in your paper. be assured he is a most factious & unworthy character, postponing the public safety entirely to the indulgence of his bad passions. I once supposed him a very different character. the Governor committed a great error in the bank institution, and at first a suspicious one. but we have found that he took a very small interest in it, and got out of it as soon as he found he was wrong. in every thing else his conduct has been correct & salutary. that there was much roguery in the institution of the bank, I believe, of which he was the dupe. I tender you my salutations & respects.
                  
                     Th: Jefferson
                     
                  
               